RESOLUCIÓN
La Lie. Lourdes Díaz Antommattei finaliza sus labores en el Tribunal Supremo de Puerto Rico como Compiladora y Publicista de Jurisprudencia hoy, luego de más de dos décadas de desempeñarse en la Rama Judicial. Este Tribunal, consciente de los muchos años que la licenciada Díaz Antommattei laboró en la Rama Judicial, le testimonia con esta Resolución su afecto y agradecimiento.
La licenciada Díaz Antommattei comenzó a trabajar como Compiladora Auxiliar del Tribunal Supremo en 1983. Sus vínculos con este Tribunal y la Rama Judicial, sin embargo, antecedían a esa fecha, pues su señor padre, el Hon. Jorge Díaz Cruz, fue Juez Asociado de este Tribunal desde el 1973 hasta la fecha de su retiro en 1984. Posterior-*674mente, en febrero de 1986 la licenciada Díaz Antommattei fue designada en propiedad como Compiladora y Publicista de Jurisprudencia del Tribunal Supremo.
Como Compiladora y Publicista de Jurisprudencia del Tribunal, correspondió a la licenciada Díaz Antommattei dirigir los trabajos de edición y publicación de la colección oficial de las decisiones que emite este Tribunal, conocida como Decisiones de Puerto Rico. De acuerdo con ello, le correspondió dirigir los trabajos de revisión y edición de las opiniones, sentencias, resoluciones y votos particulares que emite este Tribunal, de modo que el producto que fi-nalmente fuese publicado se ajustara a criterios de la más alta calidad. De igual modo, correspondió a la licenciada Díaz Antommattei brindar apoyo continuo a las oficinas de los Señores Jueces Asociados y Señoras Juezas Asociadas con recomendaciones editoriales, así como a las demás ofi-cinas de este Tribunal.
Hoy, al despedir a la licenciada Díaz Antommattei, re-cordamos con afecto y agradecimiento su disponibilidad para colaborar con este Tribunal en estas y otras enco-miendas de importancia para la Rama Judicial y para la comunidad jurídica, y le deseamos éxito en su vida personal y profesional.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal.
(.Fdo.) Aida I. Oquendo Graulau Secretaria del Tribunal Supremo